Exhibit 10.3

 

LOGO [g240968g0821130747253.jpg]

 

                                               

Neal J. Keating

Chairman, President and Chief Executive Officer

 

Kaman Corporation

1332 Blue Hills Avenue, P.O. Box 1

Bloomfield, CT USA

 

www.kaman.com

      EXECUTION VERSION

 

August 20, 2020

Mr. Richard R. Barnhart

President

Kaman Aerospace Group, Inc.

1332 Blue Hills Avenue

Bloomfield, CT 06002

Re: Retirement and Consulting Letter Agreement

Dear Rick:

This Retirement and Consulting Letter Agreement (the “Agreement”) sets forth our
agreement regarding your retirement from Kaman Corporation and its related
subsidiaries and affiliated entities (collectively, the “Company”), effective
September 30, 2020, and service as a consultant thereafter to the Company until
March 31, 2021 or such earlier date as may be determined in accordance with the
provisions of Section 4 hereof.

1.    RETIREMENT.    You agree that your last day of employment with the Company
will be September 30, 2020 (the “Retirement Date”), and you hereby resign,
effective immediately following the Retirement Date, from your positions at the
Company, including but not limited to President of Kaman Aerospace Group, Inc.,
Executive Vice President of Kaman Corporation and all other offices and
directorships you hold with the Company or any affiliate without further action
on either your part or by the relevant entity. You agree to execute and deliver
any documents reasonably necessary to effectuate such resignations, and hereby
irrevocably appoint Shawn G. Lisle and Richard S. Smith, Jr., each with the
power to act individually with or without the other, to be your attorney-in-fact
to execute any such documents and do anything in your name to effect such
resignations.

2.    TERMINATION OF CHANGE IN CONTROL AGREEMENT. Immediately following the
Retirement Date, the Change in Control between you and Kaman Corporation
effective November 14, 2017 (the “Change in Control Agreement”) shall terminate,
and neither you nor the Company will have any further rights or obligations
under the Change in Control Agreement following the Retirement Date.



--------------------------------------------------------------------------------

3.    TERMINATION PAYMENTS. In consideration of the covenants and releases
contained in this Agreement, your consulting services to the Company, and in
lieu of any other payments which may be due under the terms of your employment
with the Company, the Company agrees to provide you with the following
termination payments:

a.    ACCRUED AMOUNTS. The Company shall pay to you at such time or times as
required by applicable law or the terms of the applicable Company plan, program,
policy or arrangement (i) any unpaid base salary through the Retirement Date;
(ii) reimbursement for any unreimbursed expenses incurred through the Retirement
Date in accordance with the Company business expense reimbursement policy; and
(iii) the other payments and benefits to which you are entitled under the terms
of the compensation arrangements and benefit plans or programs (collectively,
“Accrued Amounts”).

b.    PRO RATA ANNUAL BONUS FOR 2020. The Company shall pay to you on or before
March 15, 2021, a pro-rata portion of your annual bonus for the 2020 performance
year (determined by multiplying the amount you would have received based upon
the actual financial performance had your employment continued through the end
of 2020 by 75%).

c.    PRO RATA CASH-BASED LONG-TERM INCENTIVE PLAN AWARDS. Each of your
cash-based long-term performance awards for which the performance period has not
yet been completed as of the Retirement Date shall, to the extent earned, be
payable in cash, at the time that any such long-term performance award is paid
to other senior executives, such payment to be made on a pro-rata basis
(determined by multiplying the amount you would have received based upon actual
performance under such awards had your employment continued through the end of
the performance period by a fraction, the numerator which is the number of days
you remained employed with the Company during the award’s performance period
through the Retirement Date and the denominator of which is the total number of
days during the award’s performance period).

d.    RESTRICTED STOCK AWARDS. Your unvested 1,200 Restricted Shares (as defined
under the Kaman Corporation 2013 Management Incentive Plan, as amended (the
“MIP”) granted to you by the Personnel and Compensation Committee of the Kaman
Corporation Board of Directors on November 13, 2017, shall be immediately vested
and become non-forfeitable as of the Retirement Date and shall be issued to you
as soon as practicable following the effectiveness of the Release (as defined
below).

e.    CONTINUATION OF HEALTH BENEFITS. Subject to your continued co-payment of
premiums, if required under Company policy, you shall be entitled to continue
participation for six months following the Retirement Date in all medical,
dental and vision plans which cover you (and your eligible dependents) on a
monthly basis upon the same terms and conditions (except for the requirements of
your continued employment) in effect for active employees of the Company. In the
event you obtain other employment that offers substantially similar or improved
benefits, as to any particular medical, dental or vision plan, such continuation
of coverage by the Company for such similar or improved benefit under such plan
under this subsection shall immediately cease. The continuation of health
benefits under this subsection 3.e. shall reduce and count against your rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”). You and the Company intend that the benefit described in this
Section 3.e shall not constitute a “deferral of compensation” under Treas. Reg.
Sect. 1.409A- 1(b). For avoidance of doubt, payments made on your behalf under
this Section 3.e. will be fully taxable to you and shall be subject to
applicable tax withholding obligations, and you will be required to pay to the
difference between the cost of applicable COBRA premiums and the after-tax
subsidy being provided to you under this Section 3.e. to the COBRA
administrator.

 

2



--------------------------------------------------------------------------------

f.    RELEASE. You and the Company agree that the obligation of the Company to
provide you with the termination payment and benefits set forth in Sections 3(b)
through 3(e) is conditioned on and subject to your execution of a release
substantially in the form attached hereto as Exhibit A (the “Release”) following
the Retirement Date and your not revoking the Release within the revocation
period set forth in the Release.

4.    CONSULTING SERVICES. From October 1, 2020 through March 31, 2021 (the
“Consulting Term”), you agree to assist the Chief Executive Officer of Kaman
Corporation and advise him regarding all matters in which you were involved or
of which you had knowledge while employed by the Company. You agree to render
such services during the Consulting Term as may be requested by the Chief
Executive Officer of Kaman Corporation. From October 1, 2020 through
December 31, 2020, the Company shall pay you a fee of $100,256.67 per calendar
month and, from January 1, 2021 through March 31, 2021, the Company shall pay
you a fee of $42,000.00 per calendar month, in each case payable within five
business days after the end of each month (the “Consulting Fee”). Further, you
shall be entitled to reimbursement for all reasonable expenses incurred by you
in the performance of consulting services hereunder, in accordance with the
policies of the Company.

5.    INDEPENDENT CONTRACTOR STATUS. Your status during the Consulting Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. You shall
not have the right (express or implied) to act on behalf of the Company or its
affiliates. The parties intend that the services provided by you during the
Consulting Term will not adversely affect the treatment of your cessation of
employment as of the Retirement Date as a “separation from service” for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).    All payments and other consideration made or provided to you under
Section 4 of this Agreement shall be made or provided without withholding or
deduction of any kind, and you shall assume sole responsibility for discharging
all tax or other obligations associated therewith. All other payments described
hereunder will be subject to applicable withholding. In your capacity as a
consultant to the Company, you shall not be entitled to any benefits, coverages
or privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to active employees of the Company.

6.    CONFIDENTIALITY; SCOPE OF DISCLOSURE OBLIGATIONS.

a.    You agree that you shall not, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any person, other than in the course
of your consulting services and for the benefit of the Company, during the
Consulting Term or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of its
subsidiaries, affiliated companies or businesses, which shall have been obtained
by you during the course of your employment with the Company. The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to you; (ii) becomes known to the public subsequent to disclosure to
you through no wrongful act of you or any of your representatives; or (iii) you
are required to disclose by applicable law, regulation or legal process
(provided that the you provide the Company with prior notice of the contemplated
disclosure and reasonably

 

3



--------------------------------------------------------------------------------

cooperate with the Company at its expense in seeking a protective order or other
appropriate protection of such information). Notwithstanding clauses (i) and
(ii) of the preceding sentence, your obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.

b.    Nothing in this Agreement prohibits you at any time from communicating
with government agencies about possible violations of federal, state, or local
laws or otherwise providing information to government agencies or participating
in government agency investigations or proceedings. You are not required to
notify the Company of any such communications; provided, however, that nothing
herein authorizes the disclosure of information you obtained through a
communication that was subject to the attorney-client privilege. Further,
notwithstanding your confidentiality and nondisclosure obligations, you are
hereby advised as follows pursuant to the Defend Trade Secrets Act: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”

7.    NON-SOLICITATION. You hereby agree that, in consideration of the payments
provided for in Section 3 of this Agreement, for the two-year period immediately
following the Retirement Date you will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce any managerial level employee of the Company or any of
its subsidiaries or affiliates to leave such employment in order to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee (provided, that the foregoing
shall not be violated by general advertising not targeted at Company employees
nor by serving as a reference for an employee with regard to an entity with
which you are not affiliated). For the avoidance of doubt, if a managerial level
employee on his or her own initiative contacts you for the primary purpose of
securing alternative employment, any action taken by you thereafter shall not be
deemed a breach of this Section.

8.    NON-COMPETITION. You hereby and agree that, in consideration of the
payments provided in Section 3 of this Agreement, for the two-year period
immediately following the Retirement Date, you will not, directly or indirectly,
become connected with, become employed by, promote the interest of, or engage in
any other business or activity by or on behalf of (i) RBC Bearings Incorporated
or any of its subsidiaries or affiliates; or (ii) Northrop Grumman Corporation
or any of its subsidiaries or affiliates.

9.    NON-DISPARAGEMENT. Each of you and the Company (for purposes of this
Section 9 “the Company” shall mean only (i) the Company by press release or
otherwise and (ii) the executive officers and directors thereof and not any
other employees) agree not to make any public statements that disparage the
other party, or in the case of the Company, its respective affiliates, officers,
directors,

 

4



--------------------------------------------------------------------------------

products or services. Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
or otherwise as required by law shall not be subject to this Section.

10.    RETURN OF COMPANY PROPERTY AND RECORDS. You agree that on or before the
Retirement Date you will surrender to the Company in good condition (reasonable
wear and tear excepted) all property and equipment belonging to the Company and
all records kept by you containing any proprietary or confidential information
of the Company or any operational, financial or other documents given to you
during your employment with the Company. Notwithstanding the foregoing, you
shall be permitted to keep any Company provided iPhone or iPad that may have
been provided to you during the course of your employment as long as it is
appropriately wiped clean of any proprietary or confidential data or information
pertaining to the Company or its business.

11.    ASSIGNMENT OF INVENTIONS. You will promptly communicate and disclose in
writing to the Company all inventions and developments including software,
whether patentable or not, as well as patents and patent applications
(hereinafter collectively, “Inventions”), made, conceived, developed, or
purchased by you, or under which you acquire the right to grant licenses or to
become licensed, alone or jointly with others, which have arisen or jointly with
others, which have arisen or which arise out of your provision of consulting
services to the Company, or relate to any matters directly pertaining to, the
business of the Company or any of its subsidiaries. Included herein as if
developed during the Consulting Term is any specialized equipment and software
developed for use in the business of the Company. All of your right, title and
interest in, to, and under all such Inventions, licenses, and right to grant
licenses shall be the sole property of the Company. As to all such Inventions,
you will, upon request of the Company execute all documents which the Company
deems necessary or proper to enable it to establish title to such Inventions or
other rights, and to enable it to file and prosecute applications for letters
patent of the United States and any foreign country; and do all things
(including the giving of evidence in suits and other proceedings) which the
Company deems necessary or proper to obtain, maintain, or assert patents for any
and all such Inventions or to assert its rights in any Inventions not patented.

12.    EQUITABLE RELIEF AND OTHER REMEDIES. You and the Company acknowledge and
agree that the other party’s remedies at law for a breach or threatened breach
of any of the provisions of Sections 6 through 11 of this Agreement would be
inadequate and, in recognition of this fact, the parties agree that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the other party, without posting any bond, shall be entitled to seek equitable
relief in the form of specific performance, temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.

13.    REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in Sections 6 through 11 of this Agreement is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of you and the Company that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

 

5



--------------------------------------------------------------------------------

14.    SECTION 409A COMPLIANCE. The intent of the parties is that payments and
benefits under this Agreement be exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), to the extent
subject thereto, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered in accordance with such
intention. Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the Company
for purposes of any payments under this Agreement which are subject to
Section 409A until Executive would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A. Each amount
to be paid or benefit to be provided under this Agreement shall be construed as
a separate identified payment for purposes of Section 409A. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement or any other arrangement
between the Executive and the Company during the six-month period immediately
following the Executive’s separation from service shall instead be paid on the
first business day after the date that is six months following the Executive’s
separation from service (or, if earlier, the Executive’s date of death). To the
extent required to avoid an accelerated or additional tax under Section 409A,
amounts reimbursable to the Executive under this Agreement or any other
arrangement between the Executive and the Company shall be paid to the Executive
on or before the last day of the year following the year in which the expense
was incurred and the amount of expenses eligible for reimbursement (and in kind
benefits provided to the Executive) during one year may not affect amounts
reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments described in this Agreement shall
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to any such payment. The Executive shall be solely
responsible for the payment of any taxes and penalties incurred under
Section 409A.

15.    NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (c) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to you: at any address shown on the records of the Company

If to the Company:

Kaman Corporation

1332 Blue Hills Avenue, P.O. Box 1

Bloomfield, CT 06002

Attention: Shawn G. Lisle, General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. If there is any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement),

 

6



--------------------------------------------------------------------------------

plan, program, policy or practice (collectively, “Other Provision”) of the
Company, the terms of this Agreement shall control over such Other Provision;
provided, however, that nothing in this Agreement shall adversely affect your
entitlement to the Accrued Amounts.

17.    PRIOR AGREEMENTS. This Agreement supersedes and replaces any and all
prior agreements, including the Change in Control Agreement (collectively, the
“Prior Agreements”) between the Company and you. By signing this Agreement, you
acknowledge that the Prior Agreements are terminated and cancelled, and release
and discharge the Company from any and all obligations and liabilities
heretofore or now existing under or by virtue of such Prior Agreements, it being
the intention of the parties hereto that this Agreement effective immediately
shall supersede and be in lieu of the Prior Agreements (except to the extent
payments or benefits are due thereunder as of the Retirement Date (as
contemplated in clause (iii) of Section 3.a. hereof.

18.    NO ASSIGNMENT. This Agreement is personal to each of the parties hereto.
No party may assign or delegate any rights or obligations hereunder without
first obtaining the written consent of the other party hereto, except that the
Company may assign this Agreement to any successor to all or substantially all
of the business and/or assets of the Company provided the Company shall require
such successor to expressly assume and agree in writing to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place and shall deliver a
copy of such assignment to you.

19.    SEVERABILITY. The provisions of this Agreement shall be deemed severable
and the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

20.    COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.

21.    ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement, other than injunctive relief under Section 12 hereof or
damages for breach of Section 6, Section 7, Section 8, Section 9, Section 10 or
Section 11 hereof, shall be settled exclusively by arbitration, conducted before
a single arbitrator in Hartford, Connecticut administered by the American
Arbitration Association (“AAA”) in accordance with its Commercial Arbitration
Rules then in effect. The single arbitrator shall be selected by the mutual
agreement of you and the Company, unless the parties are unable to agree to an
arbitrator, in which case, the arbitrator will be selected under the procedures
of the AAA. The arbitrator will have the authority to permit discovery and to
follow the procedures that the arbitrator determines to be appropriate. The
arbitrator will have no power to award consequential (including lost profits),
punitive or exemplary damages. The decision of the arbitrator will be final and
binding upon the parties hereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. You and the Company understand and agree
that this arbitration provision is governed by the Federal Arbitration Act, 9,
U.S.C., § 1, et seq., and that by entering into this arbitration provision they
are waiving their respective rights to bring any dispute or controversy provided
for in this Section 18 to court, including any right to a jury trial. You and
the Company agree that such arbitration shall be conducted on an individual
basis only, not a class or collective basis, and hereby waive any right to

 

7



--------------------------------------------------------------------------------

bring class wide or collective claims before any arbitrator or in any forum. THE
PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE DISPUTES THEY ARE WAIVING ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO A JURY TRIAL, SUBJECT TO APPLICABLE LAW.

22.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer or director as may be designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut without regard to its conflicts of law
principles.

23.    REPRESENTATIONS. You represent and warrant to the Company that you have
the legal right to enter into this Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms
and that you are not a party to any agreement or understanding, written or oral,
which could prevent you from entering into this Agreement or performing all of
your obligations hereunder.

 

Very truly yours,

/s/ Neal J. Keating

Neal J. Keating President and Chief Executive Officer

 

Acknowledged and Agreed:

/s/ Richard R. Barnhart

Richard R. Barnhart

 

8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

AGREEMENT AND GENERAL RELEASE

Kaman Corporation, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees, shareholders and agents thereof (collectively
referred to throughout this Agreement as “Employer”), and Richard R. Barnhart
(“Executive”), on behalf of himself and the Executive’s heirs, executors,
administrators, successors and assigns (collectively referred to throughout this
Agreement as “Employee”) agree:

1.    Last Day of Employment. Executive’s last day of employment with Kaman
Corporation was September 30, 2020.

2.    Consideration. The parties acknowledge that this Agreement and General
Release is being executed following September 30, 2020 for good and valuable
consideration and in accordance with Section 3.f. of that certain Retirement and
Consulting Letter Agreement by and between Executive and Kaman Corporation dated
August 20, 2020 (the “Retirement and Consulting Agreement”).

3.    Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to Employer’s General Counsel, or his/her designee, or mailed to Kaman
Corporation, 1332 Blue Hills Avenue, P.O. Box 1, Bloomfield, CT 06002,
Attention: General Counsel, and postmarked within seven (7) calendar days of
execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired without Executive having revoked this Agreement and General Release
during the seven (7)-day revocation period provided for herein. If the last day
of the revocation period is a Saturday, Sunday, or legal holiday in Hartford,
Connecticut, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.

4.    General Release of Claims. Executive knowingly and voluntarily releases
and forever discharges Employer from any and all claims, causes of action,
demands, fees, rights, obligations and liabilities of any kind whatsoever,
whether known and unknown, against Employer, that Employee has, has ever had or
may have as of the date of execution of this Agreement and General Release,
including, but not limited to, any alleged violation of:

- Title VII of the Civil Rights Act of 1964, as amended;

- The Civil Rights Act of 1991;

- Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

- The Employee Retirement Income Security Act of 1974, as amended;

- The Immigration Reform and Control Act, as amended;

 

9



--------------------------------------------------------------------------------

- The Americans with Disabilities Act of 1990, as amended;

- The Age Discrimination in Employment Act of 1967, as amended;

- The Older Workers Benefit Protection Act of 1990;

- The Worker Adjustment and Retraining Notification Act, as amended;

- The Occupational Safety and Health Act, as amended;

- The Family and Medical Leave Act of 1993, as amended;

- The Equal Pay Act, as amended;

- The National Labor Relations Act, to the extent permitted by law;

- The Consolidated Omnibus Budget Reconciliation Act (“COBRA”), as amended and
to the extent permitted by law;

- The Connecticut Fair Employment Practices Act – Conn. Gen. Stat. § 46a-51 et
seq., as amended;

- The Connecticut Wage Laws – Conn. Gen. Stat. § 31-58 et seq., as amended;

- The Connecticut Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim – Conn. Gen. Stat. § 31-290a, as amended;

- The Connecticut Equal Pay Law – Conn. Gen. Stat. § 31-58(e) et seq., §§ 31-75
and 31-76, as amended;

- The Connecticut Family and Medical Leave Law – Conn. Gen. Stat. § 31-51kk et
seq., as amended;

- The Connecticut Drug Testing Law – Conn. Gen. Stat. § 31-51t et seq., as
amended;

- The Connecticut Whistleblower Law – Conn. Gen. Stat. § 31-51m(a) et seq., as
amended;

- The Connecticut Free Speech Law – Conn. Gen. Stat. § 31-51q et seq., as
amended;

- The Connecticut Age Discrimination and Employee Benefits Law – Conn. Gen.
Stat. § 38a-543, as amended;

- The Connecticut Reproductive Hazards Law – Conn. Gen. Stat. § 31-40g et seq.,
as amended;

- The Connecticut AIDS Testing and Confidentiality Law - Conn. Gen. Stat. § 19a-
581 et seq., as amended;

 

10



--------------------------------------------------------------------------------

- The Connecticut Electronic Monitoring of Employees Law – Conn. Gen. Stat. §
31-48b and d, as amended;

- The Connecticut Statutory Provision Regarding Protection of Social Security
Numbers and Personal Information – Conn. Gen. Stat. § 42-470 et seq., as
amended;

- The Connecticut Statutory Provision Regarding Concerning Consumer Privacy and
Identity Theft – Public Act No. 09-239;

- The Connecticut OSHA, as amended;

- The Connecticut Paid Sick Leave law (originally P.A. 11-52), as amended;

- Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Connecticut;

- Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

- Any public policy, contract, tort, or common law; or

- Any allegation for costs, fees, or other expenses including attorney’s fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Executive’s express and
vested rights under any pension plan or claims for benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA and other Accrued Amounts (as such term is defined in the Retirement and
Consulting Agreement); (ii) Executive’s rights under the provisions of the
Retirement and Consulting Agreement which are expressly provided to survive
termination of employment; (iii) Executive’s rights as a stockholder; and
(iv) any rights that Executive has, had, or may have to indemnification,
advancement, contribution or defense, however arising, pursuant to and in
accordance with applicable law, Employer’s articles of incorporation or by-laws
or any applicable liability insurance coverage.

5.    No Claims Permitted. Executive waives Executive’s right to file any charge
or complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
Notwithstanding the foregoing, Executive understands that nothing contained in
this Agreement and General Release prevents or limits Executive from filing a
charge or complaint with, cooperating with or participating in any investigation
or proceeding before, the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other self-regulatory agency,
legislative body or federal, state or local governmental agency or commission
(“Government Agencies”). Executive further understands that this Agreement and
General Release does not limit Executive’s ability to report possible violations
of applicable laws to the Government Agencies, communicate with any Government
Agencies, including providing documents or other information, without notice to
Employer. This Agreement and General Release does not limit Employee’s right to

 

11



--------------------------------------------------------------------------------

receive an award for information provided to any Government Agencies. This
general release of claims also excludes any claims made under state workers’
compensation or unemployment laws, or any claims which cannot be waived by law.

6.    Affirmations. Executive affirms Employee has not filed, has not caused to
be filed, and is not presently a party to, any claim, complaint, or action
against Employer in any forum. Executive further affirms that, except for the
compensation and other benefits contemplated by the Retirement and Consulting
Agreement, the Executive has been paid and/or has received all compensation,
wages, bonuses, commissions, and/or benefits to which Executive may be entitled
and no other compensation, wages, bonuses, commissions and/or benefits are due
to Executive. Executive also affirms Executive has no known workplace injuries.

7.    Cooperation; Return of Property. Executive agrees to reasonably cooperate
with Employer and its counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter that occurred
during Executive’s employment in which Executive was involved or of which
Executive has knowledge and Employer will reimburse Executive for any reasonable
out-of-pocket travel, delivery or similar expenses incurred and lost wages (or
will provide reasonable compensation if Executive is not then employed) in
providing such service to Employer. Executive represents that Executive has
complied with Section 10 of the Retirement and Consulting Agreement regarding
the return of property.

8.    Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the State of
Connecticut without regard to its conflict of laws provisions. In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.

9.    No Admission of Wrongdoing. Employee agrees that neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at any time for any purpose as an admission by
Employer of any liability or unlawful conduct of any kind.

10.    Amendment. This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.

11.    Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Retirement and Consulting Agreement which are intended to survive
termination of the Retirement and Consulting Agreement, including but not
limited to those contained in Sections 6 through 12 thereof, shall survive and
continue in full force and effect. Executive acknowledges Executive has not
relied on any representations, promises, or agreements of any kind made to
Executive in connection with Executive’s decision to accept this Agreement and
General Release.

 

12



--------------------------------------------------------------------------------

EXECUTIVE HAS READ THIS AGREEMENT IN ITS ENTIRETY AND UNDERSTANDS ALL OF ITS
TERMS. EXECUTIVE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE
(21) CALENDAR DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN
ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
AGREEMENT AND GENERAL RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. EXECUTIVE ACKNOWLEDGES THAT
EMPLOYEE IS WAIVING AND RELEASING CLAIMS UNDER THE AGE DISCRIMINATION AND
EMPLOYMENT ACT OF 1967, AS AMENDED.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
RETIREMENT AND CONSULTING AGREEMENT, WHICH EXECUTIVE AGREES CONSTITUTES GOOD AND
VALUABLE CONSIDERATION, EXECUTIVE FREELY, KNOWINGLY AND VOLUNTARILY, AND AFTER
DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST
EMPLOYER. THIS AGREEMENT SHALL NOT BECOME EFFECTIVE UNTIL THE EIGHTH (8TH) DAY
AFTER EXECUTIVE SIGNS, WITHOUT TIMELY REVOKING, THIS AGREEMENT AND GENERAL
RELEASE. NO PAYMENTS DUE TO EXECUTIVE UNDER SECTIONS 3(b)-(e) OF THE RETIREMENT
AND CONSULTING AGREEMENT SHALL BE MADE OR BEGIN BEFORE THE DATE THIS AGREEMENT
AND GENERAL RELEASE BECOMES IRREVOCABLE PURSUANT TO ITS TERMS.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

KAMAN CORPORATION                  EXECUTIVE By:  

             

   

             

Name:       Richard R. Barnhart Title:       Date: September 30, 2020 Date:
September 30, 2020    

 

14